DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

Response to Arguments
Applicant argues, filed 8/15/22, have been fully considered and are persuasive.  The previous grounds of rejection is withdrawn, however a new grounds of rejection is made herein.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledroz (US9863783 herein after “Ledroz”) in view of Le Traon et al. (“The Fairy World of Quartz Vibrating MEMS”, herein after “LeTraon”).
Claim 1: Ledroz teaches a method, comprising: 
	receiving one or more reference values corresponding to the Earth's rotation rate (Ledroz teaches that the iterative process can be used to continuously update and improve the previously calculated estimate of Earth’s rotation rate (col. 18, lines 37-55). Beginning with a reference value (initial approximation) corresponding to Earth’s rotation rate will result in convergence to a correct value more quickly. Ledroz uses an initial measurement of earth’s rotation rate (420 receive a first measurement of the earth’s rotation rate about the z-axis in order to make the subsequent correction to this first measurement which would qualify as a reference value corresponding to Earth’s rotation rate as it is known to require correction.) and one or more reference values corresponding to a local latitude of a survey tool disposed in a wellbore (Fig. 4, step 450 true latitude); 
	receiving a plurality of rotation rate measurements (Fig. 4, step 410 the computing system may receive one or more measurements of the Earth's rotation rate about the x-axis of a survey tool and one or more measurements of the Earth's rotation rate about the y-axis of the survey tool from one or more first gyroscopic sensors of the tool. 490 second measurement of earth’s rotation rate about the z-axis) from one or more gyroscopic sensors (claim 19, first and second gyroscopic sensors of the survey tool) of the survey tool; 
	determining a bias-corrected rotation rate measurement using one or more statistical estimation processes (Kalman filtering) and based on the one or more reference values corresponding to the Earth's rotation rate (from block 410), the one or more reference values corresponding to the local latitude (block 450), and the plurality of rotation rate measurements (from blocks 420-490: Kalman filtering is used to determine the improved estimate of the bias value; claim 19: determining a first bias value based on the true latitude and the measured latitude of the survey tool; receiving one or more second rotation rate measurements about the third axis of the survey tool from the second gyroscopic sensor of the survey tool; and correcting the one or more second rotation rate measurements (from block 490) about the third axis of the survey tool based on the first bias value. Claims 23-25.  Fig. 4, steps 480, 490, 495. Col. 18, lines 4-55: In another example, iterative estimation processes, such as Kalman filtering, may be used to determine the improved estimate of the bias value. In such processes, sequential measurements of the Earth's rotation rate about a survey tool (e.g., as described in blocks 310-350 of FIG. 3) and/or sequential measured latitudes of the survey tool (e.g., as described in blocks 410-450 of FIG. 4) may be received or determined, and then may be used to determine an improved estimate of the bias value. Using the iterative estimation processes, subsequent measurements of the Earth's rotation rate about a survey tool and/or sequential measured latitudes of the survey tool may be used to update the improved estimate of the bias value. Any iterative estimation process known to those skilled in the art may be used.);
	determining a plurality of azimuth values of the survey tool based on the plurality of bias-corrected rotation rate measurements (claim 26: determining an azimuth of the survey tool based on the one or more second rotation rate measurements about the third axis of the survey tool corrected based on the third bias value.); and 
	generating a post-drilling survey of the wellbore (col. 19, lines 27-37: As such, using the implementations described above, the bias values may be used to correct rotation rate measurements from a survey tool, which may then be used to more accurately determine an azimuth of the survey tool, and, hence, an azimuth of the wellbore at the location of the survey tool within the wellbore. This azimuth of the wellbore may then be used to determine the extent to which the wellbore deviates from a particular trajectory. One or more drilling operations may be used based on this determined deviation, including a change in the steering of drilling equipment within the wellbore.), performing one or more drilling operations based on the determined plurality of azimuth values (col. 19, lines 32-37), or combinations thereof.
	Ledroz fails to teach wherein the plurality of gyroscopic sensors comprises a plurality of quartz Coriolis vibratory gyroscopic (CVG) sensors.
	However, LeTraon teaches the well-known use of quartz CVG.  Quartz CVG are known to have a high quality factor.  Other suitable materials known in the art include metal, polysilicon, and silicon. 
	It is within the scope of a person having ordinary skill in the art to make a simple substitution of  one known element for another including a quartz CVG when a CVG is taught.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known CVG including a quartz CVG as taught by LeTraon to measure rotation about the three axes of the survey tool 100 of Ledroz in order to have an accurate measurement from the gyro(s) due to the well-known high stability of the material as an oscillator and low temperature dependency of quartz.
	Additionally, Ledroz does not address a plurality of bias-corrected rotation rate measurements.
	However, the iterative estimation processes taught by Ledroz can be used to correct any measurement.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the process of Ledroz on any measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations related to the measurements.

Claim 2: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein receiving the plurality of rotation rate measurements comprises receiving the plurality of rotation rate measurements about an x-axis, a y-axis, and a z-axis of the survey tool, wherein the z-axis corresponds to a longitudinal axis of the survey tool, and wherein the x-axis and y-axis are substantially perpendicular to the z-axis (col. 14, line 66- col. 15, line 10).

Claim 3: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein receiving the plurality of rotation rate measurements comprises: receiving one or more first rotation rate measurements about a first axis of the survey tool from a first quartz CVG sensor of the survey tool (claim 19: receiving one or more rotation rate measurements about a first axis of a survey tool disposed in a wellbore from one or more first gyroscopic sensors of the survey tool); receiving one or more second rotation rate measurements about a second axis of the survey tool from a second quartz CVG sensor of the survey tool (receiving one or more rotation rate measurements about a second axis of the survey tool from the one or more first gyroscopic sensors); and receiving one or more third rotation rate measurements about a third axis of the survey tool from a third quartz CVG sensor of the survey tool (first and second rotation rate measurements about the third axis of the survey tool).
	Ledroz fails to teach a first, second, and third gyroscope.  However, Ledroz uses a dual-axis gyroscope to measure about the xy-axis and a second gyroscope to measure about the z-axis.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a three gyroscopes to measure about three axes or to use a dual-axis gyroscope and a single axis gyroscope to measure about three axes as it is a simple substitution of one known element for another to obtain predictable results.

Claim 4: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches in view of LeTraon fails to teach wherein receiving the one or more reference values corresponding to the Earth's rotation rate and the one or more reference values corresponding to the local latitude comprises receiving the one or more reference values corresponding to the Earth's rotation rate and the one or more reference values corresponding to the local latitude from a storage device.
	However, Ledroz accesses the reference latitude from a GPS (col. 15, lines 56-60) although it is not required as such. Likewise, Ledroz fails to access a reference value for Earth’s rotation rate from a storage device. 
	However, the process of iterative estimation is taught by Ledroz including least squares and Kalman filtering.  These processes require a starting point which can be a previously known value or an estimate of a value.  Subsequent measurements are used to update the estimate.  Where the starting value/estimate/last known value is not limited.  A person having ordinary skill in the art can access these values from a standard value, a previous measured value, or an estimate based on whatever factors are considered relevant.  These values can be measured by the same device and then stored or previously stored for initialization.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to simply substitute a value for latitude or Earth’s rotation rate based on what data is available.  Using an estimate based on knowledge of a person having ordinary skill in the art or using a previously measured value (whether by the same device or alternative device) is merely choosing from a number of identified, predictable solutions, with a reasonable expectation of success. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use values from a storage device in order to have a value for initialization and a starting estimate when using an iterative estimation technique.

Claim 5:  Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein performing the one or more drilling operations further comprises comprising: drilling the wellbore based on the determined plurality of azimuth values; maintaining or changing a trajectory of the survey tool; or combinations thereof (col. 19, lines 27-37: As such, using the implementations described above, the bias values may be used to correct rotation rate measurements from a survey tool, which may then be used to more accurately determine an azimuth of the survey tool, and, hence, an azimuth of the wellbore at the location of the survey tool within the wellbore. This azimuth of the wellbore may then be used to determine the extent to which the wellbore deviates from a particular trajectory. One or more drilling operations may be used based on this determined deviation, including a change in the steering of drilling equipment within the wellbore.  Therefore, if it is not determined to need a change in steering of the equipment, then the trajectory is maintained.)

Claim 6: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process (col. 18, lines 37-39, claim 25), and wherein determining the plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process ; and 
	determining the plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  Ledroz teaches the use of the Kalman iterative process to determine the improved estimate of the bias value(s) col. 18, lines 37-55.   The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error by using the newly calculated (bias-corrected) value, which is more correct than the previous measurement/estimation/initial value, as the initial value.  The more iterations, the more convergence to the correct value.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements, and use the one or more first differences and the one or more second differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and  determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations. 

Claim 7: Ledroz in view of LeTraon taches the method of claim 1.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process(col. 18, lines 37-39, claim 25), and wherein determining the plurality of bias-corrected rotation rate measurements comprises: 
	determining a reference value for a horizontal component of the Earth's rotation rate (col. 5, lines 5-42), a reference value for a vertical component of the Earth's rotation rate (col. 4, lines 28-67), or combinations thereof; 
	determining one or more differences between the plurality of rotation rate measurements and the reference value for the horizontal component of the Earth's rotation rate, the reference value for the vertical component of the Earth's rotation rate, or combinations thereof rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	Ledroz in view of LeTraon fails to teach using the one or more differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process; and determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  Ledroz teaches the use of the Kalman iterative process to determine the improved estimate of the bias value(s) col. 18, lines 37-55.   The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error by using the newly calculated (bias-corrected) value, which is more correct than the previous measurement/estimation/initial value, as the initial value.  The more iterations, the more convergence to the correct value.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations. 

Claim 8: Ledroz in view of LeTraon teaches the method of claim 1. Ledroz teaches wherein the one or more statistical estimation processes comprises a least-squares adjustment process (col. 18, lines 11-24: In such implementations, a least squares estimation process may be used to determine the improved estimate of the bias value. In particular, the least squares estimation process may use the measurements of the Earth's rotation rate and/or the measured latitudes for each survey station (as described with respect to FIGS. 3-4) to determine an improved estimate of the bias value. Any least squares estimation process known to those skilled in the art may be used. For example, at least one method for a least squares estimation process is disclosed in Wells D. E., Krakiwsky E. J., “The method of least squares”, Department of Geodesy and Geomatics Engineering, University of New Brunswick, Fredericton, N. B., Canada, May 1971.), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is initially measured about the z-axis in block 420) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements (end col. 15-top col. 16); 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the least-squares adjustment process; determining a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process; and determining a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the least-squares adjustment process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  Ledroz teaches the use of the Kalman iterative process to determine the improved estimate of the bias value(s) col. 18, lines 37-55.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including least-squares adjustment in order to reduce error.  The least-squares adjustment process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the least-squares adjustment process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the least-squares adjustment process, determine a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process, and determine a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations.

Claim 9: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein the survey tool comprises a measurement-while- drilling (MWD) survey tool or a gyro-while-drilling (GWD) survey tool (col. 4, lines 15-27).

Claim 10: Ledroz in view of LeTraon teaches the method of claim 1.  Ledroz teaches wherein determining the plurality of bias-corrected rotation rate measurements comprises: determining a first bias corrected rotation rate measurement about a first axis of the survey tool based a first quartz CVG sensor of the survey tool; determining a second bias corrected rotation rate measurement about a second axis of the survey tool based on a second quartz CVG sensor of the survey tool; and determining a third bias corrected rotation rate measurement about a third axis of a survey tool based on a third quartz CVG sensor of the survey tool. (Ledroz teaches that the x-y measurements can be made using a dual-axis gyroscope or two single-axis gyroscopes, the z-axis measurements can be made using a single-axis gyroscope or a dual-axis gyroscope. Col. 4, line 28- col. 5, line 42.)

Claim 11: Ledroz teaches a system, comprising: a survey tool (survey tool 100) disposed in a wellbore, comprising one or more gyroscopic (CVG) sensors (In a further implementation, the survey tool 100 may include three single-axis gyroscopic sensors or two dual-axis gyroscopic sensors, which may provide three axes of measurements of the Earth's rotation rate. Col. 7, lines 53-64); a processor (computing system 130); and a memory (col. 9, lines 55-62) comprising a plurality of program instructions which, when executed by the processor, cause the processor to:
	receive one or more reference values corresponding to the Earth's rotation rate (Ledroz teaches that the iterative process can be used to continuously update and improve the previously calculated estimate of Earth’s rotation rate (col. 18, lines 37-55). Beginning with a reference value (initial approximation) corresponding to Earth’s rotation rate will result in convergence to a correct value more quickly. Ledroz uses an initial measurement of earth’s rotation rate (420 receive a first measurement of the earth’s rotation rate about the z-axis in order to make the subsequent correction to this first measurement which would qualify as a reference value corresponding to Earth’s rotation rate as it is known to require correction.) and one or more reference values corresponding to a local latitude (Fig. 4, step 450 true latitude) of the survey tool; 
	receive a plurality of rotation rate measurements ( Fig. 4, step 410, 490) from the one or more gyroscopic sensors of the survey tool (claim 19, first and second gyroscopic sensors of the survey tool); determine a plurality of bias-corrected rotation rate measurements using one or more statistical estimation processes (Kalman filtering) and based on the one or more reference values corresponding to the Earth's rotation rate, the one or more reference values corresponding to the local latitude, and the plurality of rotation rate measurements (from blocks 420-490: Kalman filtering is used to determine the improved estimate of the bias value; claim 19: determining a first bias value based on the true latitude and the measured latitude of the survey tool; receiving one or more second rotation rate measurements about the third axis of the survey tool from the second gyroscopic sensor of the survey tool; and correcting the one or more second rotation rate measurements (from block 490) about the third axis of the survey tool based on the first bias value. Claims 23-25.  Fig. 4, steps 480, 490, 495. Col. 18, lines 4-55: In another example, iterative estimation processes, such as Kalman filtering, may be used to determine the improved estimate of the bias value. In such processes, sequential measurements of the Earth's rotation rate about a survey tool (e.g., as described in blocks 310-350 of FIG. 3) and/or sequential measured latitudes of the survey tool (e.g., as described in blocks 410-450 of FIG. 4) may be received or determined, and then may be used to determine an improved estimate of the bias value. Using the iterative estimation processes, subsequent measurements of the Earth's rotation rate about a survey tool and/or sequential measured latitudes of the survey tool may be used to update the improved estimate of the bias value. Any iterative estimation process known to those skilled in the art may be used.).
	Ledroz fails to teach wherein the plurality of gyroscopic sensors comprises a plurality of quartz Coriolis vibratory gyroscopic (CVG) sensors.
	However, LeTraon teaches the well-known use of quartz CVG.  Quartz CVG are known to have a high quality factor.  Other suitable materials known in the art include metal, polysilicon, and silicon. 
	It is within the scope of a person having ordinary skill in the art to make a simple substitution of  one known element for another including a quartz CVG when a CVG is taught.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known CVG including a quartz CVG as taught by LeTraon to measure rotation about the three axes of the survey tool 100 of Ledroz in order to have an accurate measurement from the gyro(s) due to the well-known high stability of the material as an oscillator and low temperature dependency of quartz.
	Additionally, Ledroz does not address a plurality of bias-corrected rotation rate measurements.
	However, the iterative estimation processes taught by Ledroz can be used to correct any measurement.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the process of Ledroz on any measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations related to the measurements.

Claim 12: Ledroz in view of LeTraon teaches the system of claim 11.  Ledroz further teaches wherein the one or more statistical estimation processes comprises a Kalman filter process, a least-squares adjustment process, or combinations thereof (col. 18, lines 5-55; claim 25, least squares, Kalman).

Claim 13: Ledroz in view of LeTraon teaches the system of claim 11.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process (col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process ; and 
	determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements, and use the one or more first differences and the one or more second differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and  determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations.
Claim 14: Ledroz in view of LeTraon teaches the system of claim 11.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process(col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining a reference value for a horizontal component of the Earth's rotation rate (col. 5, lines 5-42), a reference value for a vertical component of the Earth's rotation rate (col. 4, lines 28-67), or combinations thereof; 
	determining one or more differences between the plurality of rotation rate measurements and the reference value for the horizontal component of the Earth's rotation rate, the reference value for the vertical component of the Earth's rotation rate, or combinations thereof rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	Ledroz in view of LeTraon fails to teach
	using the one or more differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process; and determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations. 

Claim 15: Ledroz in view of LeTraon teaches the system of claim 11. Ledroz teaches wherein the one or more statistical estimation processes comprises a least-squares adjustment process (col. 18, lines 11-24: In such implementations, a least squares estimation process may be used to determine the improved estimate of the bias value. In particular, the least squares estimation process may use the measurements of the Earth's rotation rate and/or the measured latitudes for each survey station (as described with respect to FIGS. 3-4) to determine an improved estimate of the bias value. Any least squares estimation process known to those skilled in the art may be used. For example, at least one method for a least squares estimation process is disclosed in Wells D. E., Krakiwsky E. J., “The method of least squares”, Department of Geodesy and Geomatics Engineering, University of New Brunswick, Fredericton, N. B., Canada, May 1971.), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the least-squares adjustment process; determining a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process; and determining a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the least-squares adjustment process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including least-squares adjustment in order to reduce error.  The least-squares adjustment process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the least-squares adjustment process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the least-squares adjustment process, determine a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process, and determine a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations.

Claim 16: Ledroz teaches a method comprising receiving one or more reference values corresponding to the Earth's rotation rate (Ledroz teaches that the iterative process can be used to continuously update and improve the previously calculated estimate of Earth’s rotation rate (col. 18, lines 37-55). Beginning with a reference value (initial approximation) corresponding to Earth’s rotation rate will result in convergence to a correct value more quickly. Ledroz uses an initial measurement of earth’s rotation rate (420 receive a first measurement of the earth’s rotation rate about the z-axis in order to make the subsequent correction to this first measurement which would qualify as a reference value corresponding to Earth’s rotation rate as it is known to require correction.) and one or more reference values corresponding to a local latitude (Fig. 4, step 450 true latitude) of a survey tool disposed in a wellbore; 
	receiving a plurality of rotation rate measurements ( Fig. 4, step 410, 490) from one or more gyroscopic sensors (claim 19, first and second gyroscopic sensors of the survey tool) of the survey tool; 
	determining a plurality of bias-corrected rotation rate measurements using one or more statistical estimation processes and based on the one or more reference values corresponding to the Earth's rotation rate, the one or more reference values corresponding to the local latitude, and the plurality of rotation rate measurements (claim 19: determining a first bias value based on the true latitude and the measured latitude of the survey tool; receiving one or more second rotation rate measurements about the third axis of the survey tool from the second gyroscopic sensor of the survey tool; and correcting the one or more second rotation rate measurements about the third axis of the survey tool based on the first bias value. Claims 23-25.  Fig. 4, steps 480, 490, 495); and 
	determining a plurality of azimuth values of the survey tool based on the plurality of bias-corrected rotation rate measurements (claim 26: determining an azimuth of the survey tool based on the one or more second rotation rate measurements about the third axis of the survey tool corrected based on the third bias value.);
	drilling the wellbore based on the determined plurality of azimuth values (claim 22: determining an azimuth of the survey tool. Col. 19, lines 30-37).
	Ledroz fails to teach generating a survey of the wellbore based on the plurality of azimuth values.  However, Ledroz uses the measurements to ensure precise drilling operation and steering.  It is within the scope of a person having ordinary skill in the art to use the values for azimuth to generate a survey in order to have a move complete mapping of the wellbore. 
	Ledroz fails to teach wherein the plurality of gyroscopic sensors comprises a plurality of quartz Coriolis vibratory gyroscopic (CVG) sensors.
	However, LeTraon teaches the well-known use of quartz CVG.  Quartz CVG are known to have a high quality factor.  Other suitable materials known in the art include metal, polysilicon, and silicon. 
	It is within the scope of a person having ordinary skill in the art to make a simple substitution of  one known element for another including a quartz CVG when a CVG is taught.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known CVG including a quartz CVG as taught by LeTraon to measure rotation about the three axes of the survey tool 100 of Ledroz in order to have an accurate measurement from the gyro(s) due to the well-known high stability of the material as an oscillator and low temperature dependency of quartz.
	Additionally, Ledroz does not address a plurality of bias-corrected rotation rate measurements.
	However, the iterative estimation processes taught by Ledroz can be used to correct any measurement.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the process of Ledroz on any measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations related to the measurements.

Claim 17: Ledroz in view of LeTraon teaches the method of claim 16.  Ledroz teaches in view of LeTraon fails to teach wherein receiving the one or more reference values corresponding to the Earth's rotation rate and the one or more reference values corresponding to the local latitude comprises receiving the one or more reference values corresponding to the Earth's rotation rate and the one or more reference values corresponding to the local latitude from a storage device.
	However, Ledroz accesses the reference latitude from a GPS (col. 15, lines 56-60) although it is not required as such. Likewise, Ledroz fails to access a reference value for Earth’s rotation rate from a storage device and instead uses an initial measurement of earth’s rotation about the z-axis, bock 420. 
	However, the process of iterative estimation is taught by Ledroz including least squares and Kalman filtering.  These processes require a starting point which can be a previously known value or an estimate of a value.  Subsequent measurements are used to update the estimate.  Where the starting value/estimate/last known value is not limited.  A person having ordinary skill in the art can access these values from a standard value, a previous measured value, or an estimate based on whatever factors are considered relevant.  These values can be measured by the same device and then stored or previously stored for initialization.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to simply substitute a value for latitude or Earth’s rotation rate based on what data is available to make an approximation.  Using an estimate based on knowledge of a person having ordinary skill in the art or using a previously measured value (whether by the same device or alternative device) is merely choosing from a number of identified, predictable solutions, with a reasonable expectation of success. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use values from a storage device in order to have a value for initialization and a starting estimate when using an iterative estimation technique. 

Claim 18: Ledroz in view of LeTraon teaches the method of claim 16.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process (col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is initially measured about the z-axis, block 420 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the Kalman filter process; 	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process ; and 	
	determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements, and use the one or more first differences and the one or more second differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and latitude measurements and thereby have improved accuracy for subsequent calculations and operations. 

Claim 19: Ledroz in view of LeTraon taches the method of claim 16.  Ledroz teaches wherein the one or more statistical estimation processes comprises a Kalman filter process(col. 18, lines 37-39, claim 25), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining a reference value for a horizontal component of the Earth's rotation rate (col. 5, lines 5-42), a reference value for a vertical component of the Earth's rotation rate (col. 4, lines 28-67), or combinations thereof; 
	determining one or more differences between the plurality of rotation rate measurements and the reference value for the horizontal component of the Earth's rotation rate, the reference value for the vertical component of the Earth's rotation rate, or combinations thereof rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	Ledroz in view of LeTraon fails to teach
	using the one or more differences as inputs to the Kalman filter process; 
	determining a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process; and determining a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the Kalman filter process is an iterative process, which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including Kalman filtering in order to reduce error.  The Kalman filtering process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the Kalman filtering process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the Kalman filter process, determine a plurality of bias values for the plurality of rotation rate measurements based on the Kalman filter process, and determine a plurality of bias-corrected rotation rate measurements based on the Kalman filter process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations. 
	
Claim 20: Ledroz in view of LeTraon teaches the method of claim 16. Ledroz teaches wherein the one or more statistical estimation processes comprises a least-squares adjustment process (col. 18, lines 11-24: In such implementations, a least squares estimation process may be used to determine the improved estimate of the bias value. In particular, the least squares estimation process may use the measurements of the Earth's rotation rate and/or the measured latitudes for each survey station (as described with respect to FIGS. 3-4) to determine an improved estimate of the bias value. Any least squares estimation process known to those skilled in the art may be used. For example, at least one method for a least squares estimation process is disclosed in Wells D. E., Krakiwsky E. J., “The method of least squares”, Department of Geodesy and Geomatics Engineering, University of New Brunswick, Fredericton, N. B., Canada, May 1971.), and wherein determining a plurality of bias-corrected rotation rate measurements comprises: 
	determining one or more estimated values corresponding to the Earth's rotation rate (rotation rate is estimated about the z-axis, block 490 ) and one or more estimated values corresponding to the local latitude (block 460 measured latitude) of the survey tool based on the plurality of rotation rate measurements; 
	determining one or more first differences between the one or more reference values corresponding to the Earth's rotation rate and the one or more estimated values corresponding to the Earth's rotation rate (claim 23: determining an estimated rotation rate measurement about the third axis of the survey tool based on the one or more rotation rate measurements about the first axis of the survey tool and the one or more rotation rate measurements about the second axis of the survey tool; and determining a second bias value based on a difference between the first rotation rate measurement about the third axis of the survey tool and the estimated rotation rate measurement.); 
	determining one or more second differences between the one or more reference values corresponding to the local latitude and the one or more estimated values corresponding to the local latitude (claim 20: wherein determining the first bias value comprises: determining a latitude error based on a difference between the true latitude and the measured latitude of the survey tool; and determining a first bias value based on the latitude error.).
	Ledroz in view of LeTraon fails to teach using the one or more first differences and the one or more second differences as inputs to the least-squares adjustment process; determining a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process; and determining a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements.
	However, the least-squares adjustment process is an iterative process, which requires an estimate and a measurement.  Having a multiple iterations allows the previously calculated values to be used in subsequent iterations and therefore converge toward the true value. Using the previously calculated differences as inputs into the next iteration is a principle.  The current calculated state becomes the previous state in the next iteration.  The iterative process can be applied to any measured value including a rotation rate measured about any of the three axes and an estimate of rotation rate, as well as a measured latitude and an estimated latitude.  Any of the measured values can be used in the iterative process including least-squares adjustment in order to reduce error.  The least-squares adjustment process can be applied by a person having ordinary skill in the art as a known technique to improve similar measurements in the same way. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the least-squares adjustment process, as taught by Ledroz, and apply the technique to the rotation rate measurements and latitude measurements and use the one or more differences as inputs to the least-squares adjustment process, determine a plurality of bias values for the plurality of rotation rate measurements based on the least-squares adjustment process, and determine a plurality of bias-corrected rotation rate measurements based on the least-squares adjustment process, comprising removing the plurality of bias values from the plurality of rotation rate measurements in order to reduce errors in the gyroscope and contributing measurements and thereby have improves accuracy for subsequent calculations and operations.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/21/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861